DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/13/2022 has been entered and accepted. The amendment with regard to the claim objection has been accepted and the objection withdrawn. The amendment with regard to the 112(b) rejection has been accepted and the rejection withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and the amended subject matter have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claims 1 and 9 filed 04/13/2022 have been fully considered but they are not persuasive. It is well known in the art that purging involves introducing nitrogen, helium, or argon to reduce oxygen as evidenced by Nitrocraft, (Using Nitrogen in the 3D Additive Manufacturing Sector, 2016, AZO Materials). Page 5 of UGLA teaches that “inert gas of 99.9% purity Argon applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process”. This perfectly fits the act of purging and thus the facilitation of said purging would logically be done by a purging apparatus. An example of a shielding gas supply which could be interpreted as the purging apparatus can be seen in Figure 1 of UGLA.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, since the motivation given in the previous rejection was taken from Smolik, the conclusion of obviousness could not be the result of hindsight. 
Furthermore, while both UGLA and Smolik give different solutions to the same issue, neither indicates that the two methods of reducing the developed heat could not be used together. The MEPE also teaches that combining two equivalents known for the same purpose each of which is taught by prior art is prima facie obvious. MPEP2144.06.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
MPEP 37 CFR 1.83(a) states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.” The drawings in Figure 1 are not labeled but are merely identified with a numeral.

Claim Interpretation
The term “and/or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Cretegny (US 20090039062 A1), Shin (US 8604381 B1), Dutta (US 20160271732 A1), and SMOLIK (WO 2017103849 A1).
Regarding claim 1, Ugla teaches a method of manufacturing a metallic part in a weldable material by solid freeform fabrication unrestricted in size and open to the ambient atmosphere, wherein the method comprises:
generating a computer-generated, three dimensional model of the part (Page 4 Figure 2; experimental setup and materials),
slicing the computer-generated three dimensional model into a set of computer-generated, parallel, sliced layers (Page 4 Figure 2; experimental setup and materials)
and then dividing each layer into a set of computer-generated, virtual, one-dimensional pieces (Page 4 Figure 2 experimental setup and materials; building the sequence of paths and choosing the suitable path trajectory)
The previous steps of this method are also listed under the “CAD module has abilities to do following activities:” section.
and, with reference to layered weld-bead geometry data, forming a computer-generated, direction specific, layered model of the part (Page 4 Figure 2 experimental setup and materials; simulation process is created according to the model created),
uploading the direction specific, layered model of the part into a welding control system (Figure 2; control unit circuit) able to control the position and activation relative to a support substrate (Page 5 experimental setup and material; receive commands from computer programs include moving the machine),
Page 5 teaches the paths are uploaded into the system controller. It also teaches that the computer-aided machining (CAM) is used for controlling the DT’s movements, speeds, and directions relative to the machine workplace.  
of an electric arc delivered by a high energy tungsten arc welding torch (Page 3 experimental setup and material; TIG torch; high energy tungsten arc welding torch), a plasma transferred arc welding torch, and/or a gas metal arc welding torch,
See above for claim interpretation of and/or.
and a system for feeding a consumable wire (Page 3 experimental setup and material; PROMIG 4T wire feed machine) placed in an open area build space relevant to the substrate unrestricted in size and open to the ambient atmosphere (Page 6 materials and experiments; all experiments were conducted without using a chamber) for generating molten metal (Page 11 Conclusion; this section specifies that the metal is molten), 
Figure 1 on page 3 also shows the apparatus without a gas cover and open to the ambient atmosphere.
directing the welding control system (control unit circuit) to deposit a sequence of one- dimensional weld beads of the weldable material onto the supporting substrate in a pattern required to form a first layer of the computer-generated, direction specific, layered model of the part (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer),
Page 7 teaches that the deposition starts and completes the outline of the part configuration and then completing the filing of the first layer of the deposed (which consists of placing beads) after. This process is then continued for sequential layers.
depositing a second welded layer by sequencing one- dimensional weld beads of the weldable material onto the previous deposited layer in a configuration the same as the second layer of the computer-generated direction specific layered model of the part (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer),
Page 7 teaches that the deposition starts and completes the outline of the part configuration and then completing the filing of the first layer of the deposed (which consists of placing beads) after. This process is then continued for sequential layers.
andAttorney Docket 8965-147935-USPRELIMINARY AMENDMENT dated December 18, 2019 repeating each successive weld bead layer of the computer-generated, direction specific, layered model of the part until the entire part is completed (Page 8 Results and discussions; for each layer paths along which the beads should be deposited fill the layer);
Page 7 teaches that the deposition starts and completes the outline of the part configuration and then completing the filing of the first layer of the deposed (which consists of placing beads) after. This process is then continued for sequential layers.
	wherein the method further includes:
displacing the atmosphere within the immediate vicinity of the heat source and the molten metal with an atmosphere of inert gas atmosphere which produces a required flow rate (Page 5 Materials and experiments; inert gas applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process),
and in which that inert atmosphere contains a maximum oxygen concentration (Page 5 Materials and experiments; inert gas of 99.9% purity Argon applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process),
Because there is a 99.9% purity Argon gas applied, there would be a maximum oxygen concentration of at most 0.01%. Furthermore, as the purpose of the inert gas is to reduce oxidation, there would certainly be a maximum oxygen concentration.
Ugla fails to teach:
wherein the inert gas is delivered by an apparatus through a matrix of individual gas diffusers and includes a gas manifold compartment that is 80 to 180 mm wide and 180 to 400 mm long or that is of a cylindrical shape up to 400 mm in diameter;
and engaging an induction heating and closed loop cooling apparatus synergic to a welding control system and pre-heating the substrate material including the deposited weld beads, relevant to the type of weldable material, wherein induction heating and cooling cycles are applied constantly or pulsed from the first layer to the final layer, where optimal heating and/ or cooling cycles of the weldable material are relative to the final desired part shape and microstructure.
See above for claim interpretation for and/or.
Cretegny teaches a process and apparatus for brazing a metal alloy component, wherein:
Inert shielding gas (such as argon; Paragraph 2) is delivered through a series of diffuser rings 42 to provide a flow of shielding gas to minimize oxidation of the component (Paragraph 20).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Cretegny and have the inert gas be delivered through a series of diffuser rings. This is done to promote a uniform, non-turbulent gas flow while minimizing the oxidation of the component (Cretegny Paragraph 20). This aims to achieve the same purpose as the inert gas attempts to accomplish in Ugla of reducing oxidation (Page 5 Materials and experiments). One of ordinary skill in the art would have thus used the diffuser rings as the method of delivery for the inert gas because of the motivations stated above.
Ugla modified with Cretegny fails to teach:
and includes a gas manifold compartment that is 80 to 180 mm wide and 180 to 400 mm long or that is of a cylindrical shape up to 400 mm in diameter;
and engaging an induction heating and closed loop cooling apparatus synergic to a welding control system and pre-heating the substrate material including the deposited weld beads, relevant to the type of weldable material, wherein induction heating and cooling cycles are applied constantly or pulsed from the first layer to the final layer, where optimal heating and/ or cooling cycles of the weldable material are relative to the final desired part shape and microstructure.
Shin teaches a laser-assisted machine to be used in existing laser freeform fabrication techniques, wherein:
the primary laser has a shield gas manifold and nozzle that are used to flood the workpiece area with inert gas (Column 3 Lines 50-54)
Gas manifolds that are 80 to 180mm wide and 180 to 400mm long or that is of a cylindrical shape up to 400mm in diameter are known in the art as evidenced by Powell (US 20090246940 A1). Furthermore, given that the applicant has given no criticality to the size and shape of the gas manifold, the MPEP teaches that mere changes in the size and shape are not sufficient to distinguish over the prior art. MPEP2144.04IV.A/B.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Shin and used a shield gas manifold that is 80 to 180mm wide and 180 to 400mm long or that is of a cylindrical shape up to 400mm in diameter and nozzle to flood the workpiece area with inert gas. This would have been done as a method of flooding the workpiece area with inert gas that prevents the ambient air from interacting with the material processing (Shin Column 3 Lines 50-54) which facilitates the reduced oxidation desired by Ugla (Ugla Page 5 Materials and experiments).
Ugla modified with Shin fails to teach:
and engaging an induction heating and closed loop cooling apparatus synergic to a welding control system and pre-heating the substrate material including the deposited weld beads, relevant to the type of weldable material, wherein induction heating and cooling cycles are applied constantly or pulsed from the first layer to the final layer, where optimal heating and/ or cooling cycles of the weldable material are relative to the final desired part shape and microstructure.
Dutta teaches a method of performing direct material deposition, wherein:
and engaging an induction heating synergic to a welding control system (Paragraph 5; pre-heater is provided that is cooperatively controlled with the source of the energy beam and the nozzle) and pre-heating the substrate material including the deposited weld beads (Paragraphs 13 and 17; substrate and beads are heated by the preheater), relevant to the type of weldable material (Paragraph 16; powdered material 38 includes alloys, polymers, and alloys having content to achieve desirable material properties), 
Furthermore, it is well known in the art to set the preheating temperature according to the type of material used for additive manufacturing as evidenced by ANDO (JP 2016064963 A).
wherein induction heating cycles are applied constantly or pulsed from the first layer to the final layer (Paragraph 17; each subsequent bead layer is reheated by the preheater during direct material deposition to further reduce process cycle time)
See claim interpretation above for “or”.
See claim interpretation above for “and/or”.
A preheater 18, which is an induction coil, is controlled in a coordinated manner with the welding source and where the composition of the substrate dictates the temperature at which the preheater heats (Paragraph 13).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Dutta and added an induction heating apparatus in the form of an induction coil to the apparatus. This would have been done to significantly reduce the cycle time for performing material deposition (Paragraph 6).
Ugla modified with Dutta fails to teach:
and engaging a closed loop cooling apparatus synergic to a welding control system, wherein cooling cycles are applied constantly or pulsed from the first layer to the final layer, where cooling cycles of the weldable material are relative to the final desired part shape and microstructure.
SMOLIK teaches a method of forming metal parts and a device for its implementation, wherein:
and engaging a closed loop cooling apparatus (Page 13 Lines 9-25; closed circuit cooling system) synergic to a welding control system, wherein cooling cycles are applied constantly or pulsed from the first layer to the final layer (Page 12 Lines 15-17; cooling operation carried out at least between individual layers), 
The cooling operation carried out between the forming of individual layers is evidence that the cooling system works synergistically with the welding control system.
where optimal cooling cycles of the weldable material are relative to the final desired part shape and microstructure.
Cooling components so that that the final component has both a high-precision shape and an optimal microstructure is known in the art as evidenced by Hooper (US 20200055121 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Smolik and added the closed circuit cooling system for cooling of the weld layer between individual welding operations. This would be done as to avoid applying additional weld deposits onto a heated and deformed component which results in a material with large residual internal stress and inaccurate dimensions and geometry (Smolik Page 12 Lines 3-22).


Regarding claim 2, Ugla as modified teaches the method according to claim 1, wherein:
the weldable material is a weldable metal, or a weldable alloyed metal, of ferrous or non-ferrous nature (Page 5 Materials and experiments; stainless steel solid wire).
See above for claim interpretation of “or”.
Stainless steel is a weldable alloyed metal of ferrous nature.

Regarding claim 3, Ugla as modified teaches the method according to claim 2, wherein:
the weldable material is carbon steel or carbon manganese alloys, nickel or nickel alloys, stainless steels (Page 5 Materials and experiments; stainless steel solid wire used as filler material for depositing process), aluminium or aluminium alloys, titanium or alloyed titanium, ferrous or non-ferrous, or a mixture of dissimilar weldable materials.
See above for claim interpretation of “or”.

Regarding claim 4, Ugla as modified teaches the method according to claim 1, wherein:
the inert gas is one of argon (Page 5 Materials and experiments; argon), helium, hydrogen, nitrogen, or a mixture of these.
See above for claim interpretation of “or”.

Regarding claim 5, Ugla as modified teaches the method according to claim 1, wherein:
the inert gas shielding the electric arc and heat-affected material is argon (Page 5 Materials and experiments; argon) or an argon mixture.
See above for claim interpretation of “or”.
Cretegny further teaches:
where the flow rate of the argon or argon mixture is constant or pulsed (constant; uniform, non-turbulent) and above 20 liters per minute (Paragraph 20),
Cretegny teaches shielding flow rate which range from 10 to 55 liters per minute (Paragraph 20). A portion of this range is above 20 liters per minute.
and wherein the distribution of the inert gas is delivered through a series of gas diffusers (Paragraph 20; diffuser rings 42).
Same motivation as claim 1.

Regarding claim 6, Ugla as modified teaches the method according to claim 1.
Cretegny further teaches:
the required flow rate is greater than 20 l/min (Paragraph 20).
Cretegny teaches shielding flow rate which range from 10 to 55 liters per minute (Paragraph 20).  A portion of this range is above 20 liters per minute.
Same motivation as claim 1.

Regarding claim 7, Ugla as modified teaches the method according to claim 1.
Cretegny further teaches:
the maximum oxygen concentration is less than 500ppm oxygen (Paragraph 20; maintaining levels of such impurities, such as oxygen, below 5ppm).
5ppm is below both 500ppm and 100ppm.
Same motivation as claim 1.


Regarding claim 8, Ugla as modified teaches the method according to claim 1.
Cretegny further teaches:
there are less than 25 individual gas diffusers.
Figure 2 shows that there are two diffuser rings, which is less than 25.
Same motivation as claim 1.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Dutta (US 20160271732 A1) and SMOLIK (WO2017103849).
Regarding claim 9, Ugla teaches a production apparatus for a part made of a weldable material by solid freeform fabrication, where there is no enclosure or reactor required, and the part is built in an unrestricted build environment open to the ambient atmosphere by an apparatus which distributes an inert gas flow (Page 6 [of the original article] materials and experiments; all experiments were conducted without using a chamber), the production apparatus including:
Figure 1 on page 3 also shows the apparatus without a gas cover and open to the ambient atmosphere.
a robotic multiple-axis mechanism (Page 3 Experimental setup and materials; three-axis machine) controlling the position and movement of a welding torch (TIG torch) with a wire feeder relative (PROMIG wire feed machine) to a stationary support substrate (substrate) placed upon a fixed support (substrate is mounted on the worktable),
the welding torch being an electric arc welding process, a tungsten arc welding torch (Page 3 Experimental setup and materials TIG torch; tungsten arc welding torch), a gas metal arc welding torch, or a plasma transferred arc welding torch;
See above for claim interpretation of “or”.
a support mechanism (Figure 1; SMD-machine) controlling the position and movement of the welding torch and the wire feeder relative to the support substrate (Page 3 CAMDM system overview Figure 1; substrate mounted on worktable),
and an actuator (stepper motors) controlling the position and movement relative to the support mechanism (Page 3 Experimental setup and materials; welding torch and wire feeder are moved in relation with SMD machine);
and a control system (Page 4 Figure 2; control unit circuit) able to read a computer-generated, three dimensional, direction specific, layered model of the part (Pages 4 and 5; created in CAMDM program) and employ the computer-generated model to control the position and movement of the robotic multiple-axis mechanism, and the operation of the welding torch and wire feeder (Page 5; control unit is constructed to receive commands from computer programs),
The computer programs are used to control the DT’s (deposition tool) movements, speed, and directions relative to machine workspace (Page 5). The control unit controls the DT to move as indicated. The welding torch and wire feeder are part of the DT (Page 3 Figure 1).
such that a part is built by welding in a layer-by-layer sequence according to one-dimensional slices of the weldable material onto the substrate structure in agreement with the computer- generated, three dimensional, direction specific, layered model of the part (Page 7; fabricated using the CAMDM system and after filling the first layer then continues for rest of the layers);
The CAMDM path generation is created based on the activities explain on Page 4. This end model, as can be seen in Figure 2 contains a one-dimensional slice of a computer generated, three-dimensional, direction specific, layered model of the part. The paths of which is then received by the control unit circuit (Page 5) and used to generate in a layer-by-layer sequence (Page 7) the desired part according to the model.
the apparatus also including a localised purging apparatus (Page 5 Materials and experiments; inert gas applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process) 
The apparatus contains a localized purging apparatus.
Ugla fails to teach:
and an induction heating and closed loop cooling apparatus.
Dutta teaches a method of performing direct material deposition, wherein:
A preheater 18, which is an induction coil, is controlled in a coordinated manner with the welding source and where the composition of the substrate dictates the temperature at which the preheater heats (Paragraph 13).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Dutta and added an induction heating apparatus in the form of an induction coil to the apparatus. This would have been done to significantly reduce the cycle time for performing material deposition (Paragraph 6).
Ugla modified with Dutta fails to teach:
a closed loop cooling apparatus.
SMOLIK teaches a method of forming metal parts and a device for its implementation, wherein:
a cooling of the weld layer is carried out between individual welding operations (Page 12 Lines 3-22) through a standard closed circuit cooling system (Page 13 Lines 9-25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Smolik and added the closed circuit cooling system for cooling of the weld layer between individual welding operations. This would be done as to avoid applying additional weld deposits onto a heated and deformed component which results in a material with large residual internal stress and inaccurate dimensions and geometry (Page 12 Lines 3-22).

Regarding claim 11, Ugla as modified teaches the apparatus according to claim 9.
Dutta further teaches:
the induction heating apparatus (preheater 18) is capable of heating the substrate (Paragraph 13; heats preheated zone 20) and subsequent weld bead layers (Paragraph 17; bead 40 is heated when providing material deposition in multiple layers).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over UGLA ("Development and control of shaped metal deposition process using tungsten inert gas arc heat source in additive layered manufacturing," Proceedings of the Institution of Mechanical Engineers, Part B: Journal of Engineering Manufacture, October 2016, pages 1-14.), in view of Dutta (US 20160271732 A1) and SMOLIK (WO2017103849) and in further view of Silk (US 20100012625 A1).
Regarding claim 10, Ugla as modified teaches the apparatus according to claim 9, wherein:
the localised purging apparatus includes a manifold filled with argon or argon mixture as inert gas (Page 5 Materials and experiments; Argon applied from the top side to protect the deposition zone from the oxidation and other contaminants during the deposition process)
Purging apparatus can be seen in Figure 1 on page 3 as the shielding gas supply. Because Argon is applied is the inert gas that is used, the manifold would be filled with argon as the supply for the system.
Ugla fails to teach:
A gas inlet, where the gas inlet is equipped with means for regulating the gas flow rate.
Silk teaches a purging system for an arc welding, wherein:
an automatic flow control functionality allows for automatic control of the purge gas flow rate (Paragraph 21).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Ugla to incorporate the teachings of Silk and added an automatic flow control functionality to regulate the gas flowing rate. This would be done to control the flow rate of the purge gas as the gas flow needs to be high enough to prevent oxidation but not so high that it can cause the arc to “bend” or even extinguish (Paragraph 20).

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763